Citation Nr: 0700975	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent, for residuals of a fracture of the right knee 
without ligament laxity or limitation of motion.  

2.  Entitlement to service connection for a left knee 
disorder, secondary to a service-connected right knee 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a depressive disorder, not 
otherwise specified and anxiety, secondary to a service-
connected right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984, with service in the Army Reserve from April 1986 to 
August 1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).  


FINDINGS OF FACT

1.  The evidence shows the veteran's right knee disability is 
manifest by pain on palpation of the right medial femoral 
condyle, slight narrowing of the right patellofemoral joint, 
and minimal degenerative changes.  

2.  The veteran does not have a left knee disability and a 
disorder manifest by left knee pain is not attributable to a 
service-connected disease or injury.

3.  The evidence establishes that an acquired psychiatric 
disorder is not attributable to a service-connected disease 
or injury.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right knee without 
ligament laxity or limitation of motion have not been met.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).

2.  A left knee disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).

3.  An acquired psychiatric disorder, to include a depressive 
disorder, not otherwise specified, and anxiety, is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In November 2002, the veteran was 
sent VCAA notification.  This notice predated the initial 
unfavorable decision in regard to the claims for service 
connection.  Although the 4th and 5th elements were not 
addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  In regard to the 
evaluation of the right knee disability, the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular rating for the 
applicable rating code.  Id.  This was accomplished in March 
2004 which is sufficient under Dingess/Hartman.  The Court 
also stated that the VCAA notice must include information 
regarding the effective date that may be assigned.  In this 
case, the claim is being denied, so that matter is moot with 
no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in November 2002.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the AOJ essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the AOJ to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

The notice of VCAA in regard to the claims for service 
connection did not predate initial adjudication of the 
claims.  However, the claimant was provided notice which was 
adequate.  Following the notice, a document issued in March 
2004 constituted subsequent process.  The claimant has not 
shown how the error was prejudicial.  The veteran had 
competent representation and opportunity for a hearing.  The 
record shows that the veteran was able to meaningfully 
participate in the adjudication of the claim.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  The VCAA notification 
in regard to the evaluation of the right knee disabili8ty 
predated adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  Evaluation

Criteria

Under the general policy in rating in the schedule, 
Diagnostic Code 5099 is used to identify musculoskeletal 
system disabilities that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities 
under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Evaluation 
of degenerative arthritis is based on limitation of motion of 
the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  The general rating schedules for limitation of 
motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Code 
5260, Diagnostic Code 5261 (2006).

Limitation of flexion of the knee warrants a zero percent 
rating when flexion is limited to 60 degrees; a 10 percent 
rating when limited to 45 degrees; a 20 percent when limited 
to 30 degrees; and a 30 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 20 
degrees; a 40 percent rating when limited to 30 degrees; and 
a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2006).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Initially, the Board notes that the veteran underwent a VA 
examination December 2002 in association with his claim.  
However, he failed to report for a scheduled VA examination 
in June 2004.  Under VA regulations, it is incumbent upon the 
veteran to submit to a VA examination if he is applying for, 
or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Where 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b) (2006).  When, however, an examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit, which was previously 
disallowed, or a claim for an increased rating, the claim 
shall be denied.  

The claim on appeal is not "an original compensation claim," 
which would allow the claim to be decided based upon the 
evidence of record when the veteran fails to report for an 
examination.  38 C.F.R. § 3.655(b).  The original 
compensation claim was received in August 1984.  Therefore, 
the claim on appeal falls under "any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for an increased rating" and is accordingly could 
be denied pursuant to 38 C.F.R. § 3.655(b) (2006).  

In reviewing the record, the Board notes there is an 
abundance of competent evidence of record showing the present 
level of severity of the veteran's right knee disability and 
attempt at further development would be an exercise in 
futility and a waste of limited government resources.  The 
Board notes that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that the veteran's right knee disability was 
previously rated under Diagnostic Code 5257 for instability 
or subluxation.  The June 2000 VA examination specifically 
noted the collateral and cruciate ligaments were stable, and 
thus a higher rating under that Diagnostic Code is not 
warranted.  In addition, the June 2000 VA examination report 
showed neutral alignment of the right knee, and no knee joint 
effusion or inflammation.  The veteran flexed to 0 degrees 
and extended to 135 degrees, with no pain.  No impingement 
was produced on torsional testing.  No retropatellar grading 
was elicited.  The impression was healed fracture of the 
right knee.  Treatment records, dated in November 2000, note 
that the veteran denied joint pain and loss of strength.  He 
had full range of motion of the extremities with good 
strength (5/5 proximally and distally), good coordination, 
and a normal gait.  While pain on palpitation of the right 
medial femoral condyle was noted on VA examination in 
December 2002, full range of motion was specifically noted.  
The right knee was noted to be with normal configuration, and 
there was no effusion.  Osteoarthritis of the right 
patellorfemoral joint was noted to be minimal.  These 
findings clearly show a higher rating is not warranted.  A 
higher rating on either extension or flexion is not 
warranted.  Even considering his complaints of pain, the 
veteran does not have actual limitation or the functional 
equivalent of flexion to 30 degrees or extension to 15 
degrees.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Service Connection

Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2006).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the veteran has not claimed 
that either a left knee disorder or an acquired psychiatric 
disorder, to include a depressive disorder, not otherwise 
specified and anxiety was incurred in or aggravated by 
service but, in his September 2001 claim, limited his appeal 
to secondary service connection.  He asserts that a left knee 
disorder, and a disorder manifested by anxiety, depression, 
and nervousness are caused by his service-connected right 
knee disability.  Except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, in this case, in order to warrant service connection 
for any left knee disorder or acquired psychiatric disorder, 
to include a depressive disorder, not otherwise specified and 
anxiety, the evidence must show that the veteran's service-
connected disability either caused or aggravated a left knee 
disability or an acquired psychiatric disorder, to include a 
depressive disorder, not otherwise specified and anxiety.  

In this case, the veteran's only service-connected disability 
is a right knee disability.  On VA examination in December 
2002, the left knee was specifically noted to be normal.  
There was normal configuration of the left knee with no pain 
on palpation and movement, full range of motion in the left 
knee, and he had a normal gait.  The examiner specifically 
stated that complaints of left knee pain were not related to 
his right knee injury.  On VA examination in January 2003, 
the assessment included a diagnosis of depressive disorder, 
not otherwise specified.  The examiner specifically stated 
that it was most likely that the veteran's depression and any 
anxiety resulted primarily from his status of being 
unemployed and homeless, as well as a recent divorce, 
financial problems, estrangement from his family, and his 
20+-year history of alcohol and cannabis dependence, not his 
right knee disability.  The examiner added that a recent 
incarceration may have aggravated his mood disturbance.  The 
report notes that chemical dependence had led to many of his 
other difficulties, noting that the long history of alcohol 
and cannabis dependence alone could result in anger 
management problems, mood swings, and depressed mood.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that he has a left knee disorder or an acquired psychiatric 
disorder, to include a depressive disorder, not otherwise 
specified and anxiety related to a service-connected right 
knee disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that neither a left knee 
disorder nor an acquired psychiatric disorder, to include a 
depressive disorder, not otherwise specified and anxiety is 
related to a service-connected disease or injury or otherwise 
related to service.  The Board notes that in regard to the 
left knee, absent competent evidence of disease or injury 
productive of disability, service connection is not 
warranted.  See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001).  The Board finds the more probative evidence is 
the opinion of the VA examiners.  The examiners reviewed the 
claims file and provided a complete rationale for the 
opinions.  Such evidence is far more probative than the 
veteran's unsupported lay opinion.


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the right knee without ligament laxity or limitation of 
motion is denied.  

Service connection for a left knee disorder is denied.  

Service connection for an acquired psychiatric disorder, to 
include a depressive disorder, not otherwise specified, and 
anxiety, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


